DETAILED ACTION
1.	This action is made Non-final in response to applicant’s Request for Continued Examination filed 9/9/22.  Claims 12, 14 and 16 are cancelled; claims 1-11, 13, 15 and 17-20 are amended; claims 1-11, 13, 15 and 17-20 are pending.  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation in claim 1 of a golf ball that “does not include the alignment aid” constitutes new matter. Per MPEP 2173.05(i) – “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” In reviewing applicant’s specification as originally filed, there is support for a golf ball, but not for the limitation that the golf ball does not include the alignment indicia. The specification as originally filed does not disclose whether the golf ball has an alignment aid or not. Moreover, no golf ball is shown in the Drawings. Claims 2-11, 13, 15 and 17 are rejected based on their respective dependency to 1. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation in claim 1 of a golf ball that “does not include the alignment aid” is unclear, confusing and indefinite. The claimed alignment aid comprises “a top surface” and various sight lines “disposed on the crown”. It is unclear how a ball can have “a top surface” or various lines disposed “on the crown”. These are putter head structures, not ball structures. Claims 2-11, 13, 15 and 17 are rejected based on their respective dependency to 1. It is recommended to positively recite the features of the ball (however examiner notes 112a issues stated above).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 5-6, 8-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (US Pat. No. 4,834,387) in view of Reed et al. (US Pat. No. 5,078,393) and further in view of Barrett (US Pat. No. 8,721,468). 
As per claim 1, Waites et al. teaches a putter system comprising: a golf ball 43; and a putter club head 20 including a body having a face 42, a back opposite the face (Fig. 3), a heel Id., a toe opposite the heel Id., a crown (top surface of the upper body 22), a sole 24 opposite the crown; an alignment aid (top surfaces 28, 30 and lines 34 and 38) on the crown, and; the alignment aid comprising: a primary sight line 36 comprising a first color (column 3, lines 55-60)  disposed on the crown surface aligned with a centerline of the putter (column 4, lines 50-57); a top surface (between toe-ward and heel-ward sight lines 34, 38) comprising a second color that is different from the first color (“coloured on its top surface in areas 26, 28, 30, 32”; column 4, lines 50-57); a first auxiliary sight line 38 disposed on the crown and extending parallel to and positioned offset from the primary sight line 36 at a predetermined distance towards the heel (column 4, lines 50-57), the first auxiliary sight line comprising a third color (column 4, lines 50-57); a second auxiliary sight line 34 disposed on the crown and extending parallel to and positioned offset from the primary sight line 36 at the predetermined distance towards the toe, the second auxiliary sight line comprising the third color (column 4, lines 50-57)
Waites et al. further teaches wherein the primary (“center line”) is positioned “to indicate the centre of the putter”, and the auxiliary sight lines 34, 38 “line up with the diameter of a golf ball” (column 4, lines 50-57). Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Here, one ordinary skill in the art would understand this disclosure of Waites et al. as teaching wherein the center line 36 of the symmetrical lines is centered about a centerline that extends perpendicular to the face. Moreover, and arguably, this centerline, as understood by one ordinary skill in the art, passes through, or very near, a geometric center of the face (See also Figures 2, 3). Notwithstanding, examiner cites to analogous art reference Reed et al. for its teaching of an alignment aid (“alignment groove 74”) that extends about a centerline that extends perpendicular to a face and passes through a geometric center of the face (Fig.’s 2-3, 6; column 5, lines 11-24). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to position the primary sight line 36 of Waites et al., in alignment with the geometric center of the face to aid the golfer’s aligning the putter with the face center. 
Admittedly, Waites et al. does not expressly teach each of the remaining color requirements of claim 1: the first color (of primary sight line 36) being a primary color chosen from a group consisting of red, yellow or blue; the third color (of heel side auxiliary sight line 38) and fourth color (of toe side auxiliary sight line 34) being different than the first color (of primary sight line 36) and chosen from a group consisting of purple, green, orange, magenta or cyan. However, Barrett, directed to the analogous art of putting alignment sight lines, expressly teaches a golf club with a primary sight line 22 with a primary color of red (column 5, lines 10-11). With respect to the claim requirement that the putter head itself comprise green colored auxiliary sight lines flanking the red primary sight line, Waites does not expressly teach such color scheme on the putter head, but rather teaches such color schemes on a golf ball. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to use the Vernier acuity-based color scheme concept applied to Barrett’s’ golf ball as a guide map for the color-scheme of the auxiliary lines of Waites et al. Barrett recognizes that when green auxiliary lines “flank” a red sight line, the golfer can “more accurately align” the sight line with the “target (e.g. the flag, or cup)”(column 3, lines 40-58). This alignment improvement, as taught by Barrett, is based on the known Vernier acuity phenomena. Examiner submits that such alignment advantage is functionally applicable to the golf club putter of Waites. Waites uses a primary sight line 36 positioned at its intended target path 34, which is flanked in parallel arrangement by auxiliary lines 34, 38. When a golfer aligns the putter with a ball during a putting sequence, the putter head is known to stay fixed or become static for at least a moment before the takeaway. During this static position of the putter behind the ball, the golfer aligns the head and ball with their intended target path. By using the advantages derived from the Vernier acuity phenomena associated with a red line flanked by green lines (“In one study, an optimum target had red vernier lines and green flanks” - column 6, lines 4-6), the putter head alignment will be improved. As Barrett recognizes, “the flank lines appear to encase the target line causing the eye to focus on the target line”. This allows the golfer to “remain focused and fixed on the target line” since “the flank lines inhibit the eyes from unobstructed drifting” (column 6, lines 31-33). The proposed modification is considered to have a reasonable expectation of success since Waites et al. teaches the sightlines to be “coloured” (column 3, lines 55-62).
Regarding the golf ball of Waites, Fig. 4 does not show any alignment indicia and the disclosure does not discuss alignment indicia thereon. As such, and to the extent applicant’s specification teaches a golf ball without the alignment aid, Waites is also considered to teach the same. Moreover, the alignment aid of Waites comprises grooves and anodized top surface. It would be unreasonable to consider the golf ball of Waites to comprise grooves and an anodized finishing color. To suggest otherwise would be to provide a functionally marginalized golf ball as this would clearly frustrate the purpose of golf ball (examiner notes the claimed “alignment aid” uses “comprising” language). As such, the golf ball of Waites is not considered to comprise “the alignment aid”. 
  With respect to claims 2-3, the combination of Waites et al. as modified by Barrett teach wherein the third and fourth color are the same (i.e. green). The motivation to combine is the same as stated above. Regarding the claim language that the third and fourth color are different, examiner considers this limitation to be an obvious design choice of printed matter. Examiner gives criticality to the requirement that the auxiliary lines comprise a muted, non-primary color as this serves to improve Vernier acuity when flanking a centered parallel line of a contrasting primary color. Both applicant’s invention and Barrett recognize this feature (See column 3, lines 34-49 of Barrett). However, the specific muted non-primary colors are a matter of design preference so long as they contrast with the primary center line. At paragraph [0056] (PG Pub. No. 2020/0147460) applicant recognizes that “any ... suitable muted color” can be used for the second and third color to achieve the improved alignment. Additionally, the fourth and second colors are directed to printed matter. Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) Here, examiner concedes that the non-primary color is functionally related to the substrate as it contributes to the Vernier acuity effect. However, a new and unobvious functional difference does not exist. Barrett teaches green auxiliary sight lines, and this serves to provide the Vernier acuity effect (the motivation to combine is the same as stated above) If another non-primary color is used for the fourth color, for example, purple, no new and unobvious functional relationship is achieved since for either color scheme (i.e. green vs green, or green vs purple) Vernier acuity will be achieved. 
As per claims 5-6, Waites et al. teaches wherein one or more of the primary sight 36 line, the first auxiliary sight line 38, and the second auxiliary sight line 34 comprises a groove (column 4, lines 50-56; Fig. 2), wherein; the primary sight line comprises a primary groove, the first auxiliary sight line comprises a first auxiliary groove, and the second auxiliary sight line comprises a second auxiliary groove Id.  
As per claim 7, Waites et al. teaches wherein; the primary groove 36 comprises a primary width, the first auxiliary groove 38 comprises a first auxiliary groove width, and the second auxiliary groove 34 comprises a second auxiliary groove width; wherein the first auxiliary groove width is the same as the second auxiliary groove width (“3 mm” – column 4, lines 52-53), but does not expressly teach wherein the first auxiliary groove width and second auxiliary groove width are less than the primary width. However, the same rationale applied above in the rejection of claim 4 pertaining to the width of the sight lines are equally applicable here to the width of the grooves.
As per claims 8-11, 13 and 15, Waites et al. teaches wherein; the offset distance of the first auxiliary sight line from the primary sight line and the offset distance of the second auxiliary sight line from the primary sight line is the same distance (column 4, lines 54-56; claim 15); wherein; the primary sight line comprises a primary length, the first auxiliary sight line comprises a first auxiliary length, and the second auxiliary sight line comprises a second auxiliary length (column 4, lines 54-56; Fig. 3), wherein; the alignment aid is positioned at least partially in a first third of the putter club head Id; wherein; the alignment aid is positioned directly adjacent to the face Id; wherein; the alignment aid extends from the face entirely to the back of the putter club head Id; wherein; the first auxiliary length and the second auxiliary length are the same as the primary length Id. 

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (US Pat. No. 4,834,387) in view of Reed et al. (US Pat. No. 5,078,393) and further in view of Barrett (US Pat. No. 8,721,468) and even further in view of Cameron et al. (US pub. No. 2003/0207724)
As per claim 17, Waites et al. does not expressly teach a face insert as claimed. However, Cameron et al., directed to the analogous art of putters, teaches the following to be known in the art: wherein; the body is made from a first material; and the face comprises a face insert 20a, wherein the face insert is made from a second material different from the first material (paragraphs [0007], [0019]; claim 10). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious incorporate the aforementioned teachings of Cameron et al. into Waites et al. to provide improved “feel” characteristics of the club, including reduced vibrations. 

7.	Claims 4, 7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (US Pat. No. 4,834,387) in view of Reed et al. (US Pat. No. 5,078,393) and further in view of Barrett (US Pat. No. 8,721,468) and further in view of Cook (US Pat. No. 5,558,332)
Claims 4, 7 and 18-20 are substantially rejected based on the disclosure of Waites et al., Reed and Barrett as set forth above in the rejection of claims 1-3 and 5-6. 
Admittedly, Waites as modified above fails to expressly teach wherein the claimed first and second auxiliary sight line widths and groove widths being less than the primary sight line width and primary groove width. However, Cook, directed to the analogous art of golf club putter alignment aids, teaches the such features to be known in the art – Fig. 1h, column 21, lines 29-45 – primary groove/sight line 108h width is larger than flanking auxiliary groove/sight lines 108h. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to enlarge the primary groove/sight line 36 of Waites et al. with an enlarged width such that it is larger than the auxiliary groove/sight lines 34, 38. As Cook recognizes, this expectantly provides “improved visual orientation for the golfer” (column 1, lines 40-45). The proposed modification is considered to have a reasonable expectation of success as the modification comports with the intended purpose of Waites et al. and can be easily accomplished via routine milling techniques. 

Response to Arguments
8.	Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive. 
Applicant argues that Barrett fails to teach a golf club with a primary sight line with a red color flanked by auxiliary lines of non-primary green color. Examiner concedes this position as it relates to the auxiliary lines (Barrett expressly teaches a red primary sight line on the putter – column 5, lines 10-11). However, examiner and applicant take opposing views on the propriety of using Barrett as a guide map for coloring the auxiliary lines of Waites with green color. 
At time of applicant’s invention, one ordinary skill in the art would have found it obvious to use the Vernier acuity-based color scheme concept applied to Barrett’s’ golf ball as a guide map for the color-scheme of the auxiliary lines of Waites et al. Barrett recognizes that when green auxiliary lines “flank” a red sight line, the golfer can “more accurately align” the sight line with the “target (e.g. the flag, or cup)”(column 3, lines 40-58). This alignment improvement, as taught by Barrett, is based on the known Vernier acuity phenomena. Examiner submits that such alignment advantage is functionally applicable to the golf club putter of Waites. Waites uses a primary sight line 36 positioned at its intended target path 34, which is flanked in parallel arrangement by auxiliary lines 34, 38. When a golfer aligns the putter with a ball during a putting sequence, the putter head is known to stay fixed or become static for at least a moment before the takeaway. During this static position of the putter behind the ball, the golfer aligns the head and ball with their intended target path. By using the advantages derived from the Vernier acuity phenomena associated with a red line flanked by green lines (“In one study, an optimum target had red vernier lines and green flanks” - column 6, lines 4-6), Barrett further recognizes that “the flank lines appear to encase the target line causing the eye to focus on the target line”. This allows the golfer to “remain focused and fixed on the target line” since “the flank lines inhibit the eyes from unobstructed drifting” (column 6, lines 31-33). 
	Applicant argues that the golf ball is “a wholly disparate and non-analogous component” than the claimed invention. Examiner respectfully disagrees. Both Barrett and applicant’s invention are directed to putting alignment in the sport of golf using a golf ball and putter. These references and components are considered analogous art. Applicant further argues that Barrett discourages reliance on Vernier markings on the putter head. Examiner considers this to be a distorted reading of Barrett. Barrett teaches that the Vernier acuity phenomena and improved alignment associated therewith is more pronounced when it’s applied to the golf ball because it remains static the entire duration before impact. In other words, Barrett argues that the markings on the ball provide a heightened alignment improvement as compared to a golfer attempting to align their ball with only markings on the putter head. This, however, is not a statement arguing against applying the markings to the putter head. Barrett is simply extolling the benefits of the markings on the ball. Most notably, Barrett expressly teaches applying three markings on the golf club putter (column 5, lines 25-30), further undermining applicant’s position that Barrett teaches away from applying markings to the club. 
Applicant argues that primary reference Waites fails to teach a golf ball without an alignment aid. Examiner respectfully disagrees. Regarding the golf ball of Waites, Fig. 4 does not show any alignment indicia and the disclosure does not discuss alignment indicia thereon. As such, and to the extent applicant teaches a golf ball without a printed alignment aid, Waites is also considered to teach the same. Moreover, the alignment aid of Waites comprises grooves and anodized top surface. It would be unreasonable to consider the golf ball of Waites to comprise grooves and an anodized finishing color. To suggest otherwise would be to provide a functionally marginalized golf ball as this would clearly frustrate the purpose of golf ball (examiner notes the claimed “alignment aid” uses “comprising” language). As such, the golf ball of Waites is not considered to comprise “the alignment aid”. 
Applicant’s arguments with respect to claim(s) 4, 7 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711